

116 SRES 531 IS: Honoring Las Damas de Blanco, a women-led nonviolent movement in support of freedom and human rights in Cuba, and calling for the release of all political prisoners in Cuba. 
U.S. Senate
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 531IN THE SENATE OF THE UNITED STATESMarch 5, 2020Mr. Rubio (for himself, Mr. Menendez, Mr. Cruz, Mr. Cardin, and Mr. Scott of Florida) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONHonoring Las Damas de Blanco, a women-led nonviolent movement in support of freedom and human rights in Cuba, and calling for the release of all political prisoners in Cuba. Whereas Las Damas de Blanco (also known as the Ladies in White) is a group composed of wives and relatives of political prisoners, prisoners of conscience, and peaceful dissidents in Cuba;Whereas, in April 2003, during the wave of repression known as the Black Spring, a group of strong and courageous women formed Las Damas de Blanco in response to the wrongful imprisonment of their family members by the Cuban regime;Whereas members of Las Damas de Blanco continue attempting to attend Sunday mass in the Church of Santa Rita de Casia in Havana, and other churches throughout different provinces in Cuba, and then march peacefully through the streets of Havana holding gladiolus despite the Cuban regime's constant efforts to block their nonviolent exercise of freedom of assembly and speech;Whereas members of Las Damas de Blanco regularly march to advocate for the release of all political prisoners and the freedom of the Cuban people;Whereas, despite exercising their fundamental rights to freedom of expression and assembly, members of Las Damas de Blanco are regularly attacked by security forces and mobs organized by the Cuban regime;Whereas, according to Amnesty International—(1)Las Damas de Blanco remain[s] one of the primary targets of repression by Cuban [G]overnment authorities; and(2)members of Las Damas de Blanco are frequently detained and often beaten by law enforcement officials and state security agents dressed as civilians while in detention;Whereas, according to the Human Rights Watch 2019 World Report, in Cuba detention is often used preemptively to prevent people from participating in peaceful marches or meetings to discuss politics, and detainees are often beaten, threatened, and held incommunicado for hours or days;Whereas the Human Rights Watch 2019 World Report noted that Cuban Police or state security agents continue to routinely harass, rough up, and detain members of Las Damas de Blanco before or after they attend Sunday mass;Whereas, in 2005, Las Damas de Blanco were selected to receive the Sakharov Prize for Freedom of Thought, but the Cuban regime did not allow members of the group to leave the island to accept the award;Whereas Laura Ines Pollán Toledo, the founder of Las Damas de Blanco, left a legacy of peaceful protest against human and civil rights abuses in Cuba;Whereas Laura Ines Pollán Toledo died on October 14, 2011, and while her death garnered widespread international attention, the Cuban regime remained silent;Whereas, in February 2015, 30 members of Las Damas de Blanco were arrested in an attempt by Cuban officials to bar the women from participating in marches, which sought to advocate for the freedom of political prisoners in Cuba;Whereas, while Raúl Castro is no longer the head of Cuba, grave human rights abuses continue under the current President of Cuba, Miguel Díaz-Canel;Whereas Las Damas de Blanco has appealed to the United States Government and other foreign governments in order to bring international attention to the repression of dissidents by the Cuban regime and the plight of political prisoners, who are routinely jailed unjustly and without due process;Whereas, on May 17, 2018, Las Damas de Blanco received the prestigious 2018 Milton Friedman Prize for Advancing Liberty for the bravery of the group and the continuing efforts of the group to fight for individual freedom in Cuba;Whereas Berta de los Angeles Soler Fernández and Leticia Ramos Herreria, members of Las Damas de Blanco, were prohibited by the Díaz-Canel regime from leaving Cuba to accept the 2018 Milton Friedman Prize for Advancing Liberty in the United States;Whereas, on May 6, 2018, Aymara Nieto Muñoz, a member of Las Damas de Blanco, was violently arrested and during her transfer in a patrol car, a uniformed cop beat her, causing Nieto to require medical attention;Whereas, following 10 days of confinement in a cell of the Santiago de las Vegas-La Habana, Aymara Nieto Muñoz was transferred to Havana’s women's prison, known as the Guatao, and remains detained pending a trial for an alleged crime of attack with other prisoners arrested for petty crimes;Whereas it is the second time that Aymara Nieto Muñoz, has been imprisoned for political reasons, and during a politically charged trial on June 3, 2017, she was sentenced to one year of prison for an alleged crime of public disorder;Whereas, in March 2018, Marta Sánchez González was arrested for peacefully protesting and transferred to a women’s prison a month later;Whereas, on August 2018, Marta Sánchez González faced a rigged trial and was sentenced to 4 years and 6 months of imprisonment alongside prisoners for common crimes;Whereas, throughout 2019, Las Damas de Blanco experienced countless arrests, acts of repression, and violent attacks intended to imperil their physical and mental state as a result of their peaceful advocacy of the release of all political prisoners;Whereas the total number of arrests in 2019 conducted by the Cuban Police against Las Damas de Blanco is 1,120, including those of Berta Soler Fernández, who has been constantly harassed, violently attacked, and detained for lengthy periods of time, and Xiomara de las Mercedes Cruz Miranda, who was imprisoned in 2018;Whereas, upon entering prison the first time on April 15, 2016, Ms. Cruz Miranda was in good health, but after being sent to prison for the second time in 2018, she acquired a rare skin disease in the women's prison in Ciego de Ávila and her health began to be affected by several conditions, including tuberculosis, which severely damaged her respiratory system and her mental and physical health; andWhereas Ms. Cruz Miranda remained hospitalized for more than 6 months in Cuba, and after her health condition failed to stabilize, she was admitted to Jackson South Hospital in the City of Miami on January 2020, thanks to a humanitarian visa granted by the United States Government: Now, therefore, be it That the Senate—(1)honors the courageous members of Las Damas de Blanco for their peaceful efforts to speak up for the voiceless and stand up to the Cuban regime in defense of human rights and fundamental freedoms, such as freedom of expression and assembly;(2)recognizes the brave leaders of Las Damas de Blanco, including Marta Sánchez and Aymara Nieto Muñoz, who are currently in prison due to their peaceful activism;(3)expresses solidarity with the Cuban people and a commitment to the democratic aspirations of those Cubans calling for a free Cuba;(4)calls on the Cuban regime to allow members of Las Damas de Blanco to attend weekly masses and travel freely both domestically and internationally; and(5)calls for the release of all political prisoners detained and imprisoned by the Cuban regime. 